Citation Nr: 9900968	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a rash of the leg, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1966 to February 1969.  He also had a period of active 
service in March-April 1988 (active duty for training with 
the National Guard, during which time he incurred a service-
connected low back disability).

This case comes to the Board of Veterans Appeals (Board) 
from an April 1996 RO decision which denied service 
connection for PTSD, and a rash of the leg claimed to be due 
to Agent Orange exposure.


REMAND

The veterans 1966-1969 active duty in the Army included a 
tour of duty in Vietnam as a bridge specialist in a combat 
engineer company.  He was awarded no medal evincing combat 
service.

The veteran contends that he has PTSD due to traumatic events 
during his Vietnam service, and that he has a skin rash of 
the leg (apparently on the right side) which was caused by 
exposure to Agent Orange while serving in Vietnam.  While the 
RO has obtained some service records from later 
Reserve/National Guard service, it has never obtained the 
veterans service medical and personnel records from his 
1966-1969 active duty in the Army.  The Board finds that the 
RO should make an attempt to obtain such records, as part of 
the VAs obligation to assist the veteran in completing his 
application for benefits.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

PTSD was diagnosed on a 1996 VA examination, but not on an 
earlier VA examination in 1995.  Regardless of diagnosis, 
when a veteran did not engage in combat, service connection 
for PTSD requires verification of a service stressor.  
38 C.F.R. § 3.304(f).  In written statements, and in 
testimony at a February 1997 RO hearing, the veteran 
described certain stressors which he claims have caused PTSD.  
The RO should attempt to verify the claimed stressors with 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).

Any additional post-service medical records, related to the 
claimed conditions, should also be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain, from the 
appropriate service department office 
(National Personnel Records Center, 
National Guard unit, Adjutant Generals 
Office, etc.), the veterans service 
medical and personnel records from his 
1966-1969 active duty in the Army, as 
well as from later periods of 
Reserve/National Guard service.

2.  The RO should give the veteran 
another opportunity to provide a detailed 
written account (including dates, 
locations, names of other persons 
involved, unit designations, etc.) of the 
alleged service stressors for PTSD.  The 
RO should forward the veterans statement 
and prior statements of alleged service 
stressors (along with copies of his 
service personnel records and any other 
relevant evidence) to the USASCRUR, and 
request that organization investigate and 
attempt to verify the alleged stressors.

3.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for any psychiatric or skin 
disorder since the completion of his 
active duty in 1969. The RO should then 
contact the sources and obtain copies of 
the related medical records, which are 
not already on file.

4.  Following completion of the above 
actions, and any other development deemed 
indicated by the RO, the RO should review 
the claims for service connection for 
PTSD and a skin rash of the leg.  If the 
claims remain denied, then a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.


		
	L. W. TOBIN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
